DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior 35 U.S.C. rejection of claims 1, 12 and 20 (6/23/21) is hereby withdrawn in light of amendments to the claims incorporating allowable subject matter.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
           The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent Claims 1, 12 and 20.
           Kumar (US PGPUB 2015/0281445 A1) discloses recording user communications between a caller and a call center including preforming a two-way interactive voice communication with a user device connected, via a network interface to a network, wherein the microprocessor provides a first portion of the two-way voice communication and receiving a second portion of the two-way communication and wherein the first portion comprises speech generated by the microprocessor and the second portion comprise speech received by the microprocessor and storing a recorded two-way voice 
            Sato (US 5,949,854) discloses synthesizing voice responses for interacting with a user according to different attributes and settings, but does not explicitly disclose the combination of limitations recited in the independent claims.
             Fedorov (US PGPUB 2013/0300645 A1) discloses A human-computer interface system including processing digital audio data and outputting a voice expression value indicative of audio features and characteristics recognized from the user, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658